Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (JP 56-102393), an English abstract and computer translation (CT) have been provided.
Referring to claim 1, Nomura teaches a crucible 3, comprising: a bottom part 1 and a tubular part 2, which reads on a constant diameter portion, comprising platinum as a main ingredient; the tubular part connected to the bottom part; and an annular thick part 5 connecting adjacent segments at a weld connection point 4, which reads on a reinforcing belt material provided on an outer periphery of a constant diameter portion of 5 to reinforce adjacent segments of the crucible and the Pt tape increases the thickness at the weld connecting portions). Nomura teaches reinforcing a welding part of a container by forge welding a Pt tape to the welding part (See Abstract).
In regards to the “A crucible for growing a metal oxide single crystal,” this limitation occurs in the preamble. When reading the preamble in the context of the entire claim, the recitation “A crucible for growing a metal oxide single crystal” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a platinum crucible is capable for use in growth of metal oxide single crystals.
Referring to claim 5, Nomura teaches the reinforcing belt material 5 includes one or plural belt material provided in a ring form on the outer periphery of the constant diameter portion (See Fig 2 (a) and Fig 3).
Referring to claim 7, Nomura teaches the belt material in a ring form 5 is provided on a lower part of the outer periphery of the constant diameter portion. (See Fig 2 (a) and Fig 3).
Referring to claim 8, Nomura teaches the Pt tape 8 is forge welded on the welding part of pot 3 (see abstract).
8 in ring form is forge welded on the welding part of pot 3 (see abstract, Fig 2(a) and fig 3), which reads on the reinforcing belt material including the belt material in a ring form is provided closely in contact with the outer periphery of the constant diameter portion.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 56-102393), an English abstract and computer translation (CT) have been provided as applied to claim 1, 5, and 7-9 above, and further in view of Kizaki (US 2019/0211470).
Nomura teaches all of the limitations of claim 2, as discussed above, except Nomura does not explicitly teach the crucible has an upper portion having a thickness that is smaller than a thickness of a lower portion of the crucible, and the upper portion of the crucible is the constant diameter portion.
In a crucible for crystal growth, Kizaki teaches a crucible 14 comprising a tubular part 2, which reads on a constant diameter portion, on a bottom part 1, and the side of the bottom part may have a thickness greater than a segment of the tubular part, which leads to improved strength on a lower region of the crucible which easily deformable, thereby the crucible is less prone to cracking (Fig 4; [0016]-[0030]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nomura by having an upper portion having a thickness that is smaller than a thickness of a lower portion of the crucible, as taught by Kizaki, to improve the strength on a lower region of the crucible which easily deformable, thereby the crucible is less prone to cracking.
3a, 3b disposed between segments in Fig 2, [0016]-[0030]).
Referring to claim 6, the combination of Nomura and Kizaki the belt material 3b in a ring form is provided on an upper part of the outer periphery of the constant diameter portion. (See Kizaki Fig 2).


Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 56-102393), an English abstract and computer translation (CT) have been provided, in view of Kizaki (US 2019/0211470), as applied to claim 1, 2, and 4-9 above, and further in view of Hoshikawa et al (US 2018/0251908).
The combination of Nomura and Kizaki teaches all of the limitations of claim 3, as discussed above, except the upper portion of the crucible has a thickness of from 0.1 to 0.2 mm, and the lower portion of the crucible has a thickness of from 0.15 to 0.3 mm. Nomura teaches a platinum (Pt) container (CT pg 1). Kizaki teaches an upper portion and a lower portion, wherein the lower portion has a greater thickness than the upper portion, as discussed above in regards to claim 2. 
In a crucible apparatus, Hoshikawa et al teaches a crucible formed of a Pt-Rh (platinum-rhodium) alloy having a Rh content from 10 to 30 wt% ([0004]-[0018]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nomura and Kizaki by providing an upper portion of the crucible with a thickness of from 0.1 to 0.2 mm, and the lower portion of the crucible with a thickness of from 0.15 to 0.3 mm, which overlaps the range of thickness as taught by Hoshikawa et al, to facilitating cutting so a crystal may be taken out of the crucible.
	Referring to claims 10-11, the combination of Nomura and Kizaki does not explicitly teach the crucible is a crucible for growing a gallium oxide single crystal by the VB method in an oxidative atmosphere and the crucible is formed of a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nomura and Kizaki by making the crucible from a Pt-Rh alloy having a rhodium compositional proportion of from 10 to 30 wt%, as taught by Hoshikawa et al, so the crucible has a higher melting point suitable for the manufacture of single crystalline gallium oxide (Hoshikawa [0003]-[0008]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714